Filed 2/11/21 P. v. Gonzalez CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


 THE PEOPLE,                                                 B306592

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. YA035222
        v.

 MANUEL ANTONIO
 GONZALEZ,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Edmund Willcox Clarke, Jr., Judge. Affirmed.
     Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                           INTRODUCTION

      Defendant Manuel Antonio Gonzalez appeals from an order
denying his request for expungement of a 1997 burglary
conviction. Our independent review of the record has revealed no
arguable appellate issues and we affirm.

                            BACKGROUND

      Defendant was charged with first-degree residential
burglary (Pen. Code,1 § 459) and receiving stolen property (§ 496,
subd. (a)). In December 1997, defendant entered a negotiated
plea of no contest to first-degree burglary. In exchange, the court
stayed execution of a four-year prison term and placed defendant
on formal probation. At some point during his probation, the
court imposed a $4,000 victim restitution award. (See People v.
Gonzalez (Nov. 20, 2015, B265327) [nonpub. opn.] (Gonzalez I).)
      While still on probation in the burglary case, defendant was
charged with attempted murder and assault with a deadly
weapon in a different case. He was convicted of both charges and
sentenced to 23 years in state prison. Defendant appealed, and in
June 2003, this court affirmed. (People v. Gonzalez (June 11,
2003, B157001) [nonpub. opn.].)
      Between 2003 and 2015, defendant filed numerous state
and federal petitions and appeals attacking the validity of the
plea and sentence in the 1997 burglary case. None were
successful. (See Gonzalez I, supra, at pp. 2–4.)
      On May 20, 2020, defendant filed a document titled
“Request Expungement/Vacate Conviction from Record, Interest



1   All undesignated statutory references are to the Penal Code.




                                     2
of Justice, Strike Sentence/Stricken, Prop. 57, Non Violent
Felony” (expungement request). Essentially, defendant asked the
court to expunge his 1997 burglary conviction. In support of his
request, he alleged he had completed his sentence in the burglary
case, he has remained disciplinary free without committing a new
offense since 2001, and he has made progress in rehabilitation
during his incarceration. Defendant also alleged that he is
considered a youth offender under section 3051, and his burglary
conviction is no longer considered a violent felony under
Proposition 57.
       On May 28, 2020, the court denied the expungement
request because defendant had not shown good cause. The court
also noted that Proposition 57 and section 3051 relate to parole
considerations and defendant already served the sentence in the
burglary case.
       Defendant filed a timely notice of appeal from the order
denying the expungement request, and we appointed counsel to
represent him. Appointed counsel filed a brief in which he raised
no issues and asked us to follow the procedures set forth in People
v. Serrano (2012) 211 Cal.App.4th 496. After receiving counsel’s
brief, defendant submitted a supplemental letter brief stating
that he has remained free of felony convictions for over 19 years
and has demonstrated exceptional circumstances of rehabilitation
during his incarceration. Defendant also contends that he is
entitled to withdraw his plea in the burglary case because the
court improperly imposed a $4,000 victim restitution award.

                         DISCUSSION

     Relief under section 1203.4 is often referred to as an
expungement of the conviction, although the statute does not
render the conviction a nullity. (People v. Mgebrov (2008) 166




                                3
Cal.App.4th 579, 584.) Under the statute, a defendant may apply
for relief when he has fulfilled the conditions of probation for the
entire period of probation, he has been discharged prior to the
termination of the period of probation, or in any other case in
which a court in its discretion and the interests of justice
determines that a defendant should be granted the relief
available. (§ 1203.4, subd. (a); People v. Seymour (2015) 239
Cal.App.4th 1418, 1429–1430.) If a defendant falls into either the
first or second category, he or she is entitled to relief as a matter
of right. (Seymour, at p. 1430.) Under the third scenario, the trial
court exercises its discretion. (Ibid.)
       Here, defendant does not fit into the first or second
category for relief because he was charged with attempted
murder and assault while still on probation in the burglary case
and sentenced to state prison. (See People v. Mendez (1991) 234
Cal.App.3d 1773, 1780 [Section 1203.4 applies only to that
category of persons who have been admitted to probation and not
committed to prison].) Stated another way, section 1203.4 applies
to probationers, not parolees or former prisoners. (People v. Borja
(1980) 110 Cal.App.3d 378, 381–382.)
       To the extent that defendant contends that he fits into the
third category, we see no abuse of discretion. While we commend
defendant for his rehabilitation efforts during his incarceration,
he does not assert that he paid the $4,000 victim restitution
award in full. (See People v. Johnson (2012) 211 Cal.App.4th 252,
261 [defendant who fails to make all court-ordered restitution
payments is not entitled to relief under section 1203.4, even if the
violation does not result in revocation].)
       Further, defendant is not entitled to an expungement of his
burglary conviction under section 3051. That statute provides for




                                  4
parole hearings to certain offenders, not for expungement of
convictions. (See People v. Franklin (2016) 63 Cal.4th 261, 276; §
3051, subd. (b).) Similarly, Proposition 57 creates a mechanism
for parole consideration, not a vehicle for expungement. (See In re
Gadlin (2019) 31 Cal.App.5th 784, 788.)
       Finally, defendant may not challenge the victim restitution
award imposed in the burglary case in this appeal. First,
defendant should have challenged the award in an appeal from
the probation order or the subsequent judgment. His failure to do
so precludes him from challenging the award in this appeal
absent a showing of a justification for the delay. (People v. Senior
(1995) 33 Cal.App.4th 531, 535–538.) And defendant has not
demonstrated any justification for his delay in challenging the
award. Second, defendant forfeited any challenge to the $4,000
award, and his request to withdraw his plea based on the amount
of the award, by failing to object at his sentencing hearing.
(People v. Mays (2017) 15 Cal.App.5th 1232, 1237 [“A defendant
wishing to argue on appeal that there is no factual basis for a
restitution order must object on that ground in the trial court to
preserve the issue for appeal.”].)
       We have examined the entire record, and are satisfied
appellate counsel has fully complied with counsel’s
responsibilities and no arguable issues exist in the appeal before
us. (People v. Wende (1979) 25 Cal.3d 436.)




                                 5
                      DISPOSITION

    The order is affirmed.



NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                    LAVIN, J.
WE CONCUR:



    EDMON, P. J.



    EGERTON, J.




                             6